Title: To Thomas Jefferson from George Washington, 14 December 1791
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Phila. Decr. 14th. 1791

I am very glad to find that matters, after all that has happened, stand so well between the Commissioners and Majr. L’Enfant.—I am sorry, however, to hear that the work is not in a more progressive State.
Yesterday afternoon I wrote a letter, of which the enclosed is the copy to Majr. L’Enfant, and receiving his of the 10th. added the Postscript thereto.—I hope the two will have a good effect.—I am always with great regard yr. affectionate,

Go: Washington

 
